DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments to the claims filed with the response dated 10 May 2022 have been entered. Claims 1-20 as amended are presently pending.
Applicant’s amendments to the claims filed with the response dated 10 May 2022 have overcome the prior art rejection of record, but upon further search and consideration of the amended claims, new art was uncovered and a new grounds of rejection is set forth below.
Applicant’s amendments to the claims filed with the response dated 10 May 2022 have raised new issues under 35 U.S.C. 112(b) and 112(d) recited below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “the compound of claim 1, wherein Ar2 is selected from the group consisting of: … 
    PNG
    media_image1.png
    118
    157
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    120
    141
    media_image2.png
    Greyscale
“ but  Ar2 of Formula 1 as recited in claim 1 from which claim 13 depends has constituents X and Y each independently selected from the group consisting of hydrogen, F, Cl, Br, I, CN, and SCN. A methyl group is not included in the Markush group the constituents X and Y are selected from, and thus the scope of claim 14 cannot be determined and is rendered indefinite as it’s not clear what constituents X and Y can actually be.
Claims 15 and 16 depend from indefinite claim 14 and are also rejected as indefinite by depending from indefinite claim 14.

Claim 17 recites “The compound of claim 1, wherein the compound is selected from the group consisting of: … 
    PNG
    media_image3.png
    98
    303
    media_image3.png
    Greyscale
” and further recites “wherein each of R1, R2, R3 and R4 is an alkyl group selected from the group consisting of C2-C40 straight-chain alkyl, C3-C40 branched alkyl, C3-C40 cyclic alkyl, and  C2-C40 alkyl aryl group and J is hydrogen or an alkyl group”. But claim 1 recites that for the above recited compound, each of R1, R2, R3 and R4 is n-hexyl and J is hydrogen. It’s unclear what constituents R1, R2, R3, R4 and J can be for the above recited structure as claim 17 appears to recite broader structure for these constituents. As such, the scope of claim 17 cannot be determined and is rendered indefinite.
Claims 18 and 20 depend from indefinite claim 17 and are also rejected as indefinite by depending from indefinite claim 17.

Furthermore, claim 18 recites “wherein each of R1, R2, R3 and R4 is 4-(n-hexyl)phenyl or n-octyl” thus it’s not clear what R1, R2, R3 and R4 are meant to be for the compound 
    PNG
    media_image3.png
    98
    303
    media_image3.png
    Greyscale
 given that claim 1 states each of R1, R2, R3 and R4 is n-hexyl for this compound but claim 18 recites each of R1, R2, R3 and R4 is 4-(n-hexyl)phenyl or n-octyl. As such, the scope of claim 18 cannot be determined and is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends..
Claim 14 recites “the compound of claim 1, wherein Ar2 is selected from the group consisting of: … 
    PNG
    media_image1.png
    118
    157
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    120
    141
    media_image2.png
    Greyscale
“ but  Ar2 of Formula 1 as recited in claim 1 from which claim 13 depends has constituents X and Y each independently selected from the group consisting of hydrogen, F, Cl, Br, I, CN, and SCN. A methyl group is not included in the Markush group the constituents X and Y are selected from, and thus the scope of claim 14 fails to include all the limitations of the claim upon which it depends.
Claims 15 and 16 depend from claim 14 and are also rejected by depending from claim 14.

Claim 17 recites “The compound of claim 1, wherein the compound is selected from the group consisting of: … 
    PNG
    media_image3.png
    98
    303
    media_image3.png
    Greyscale
” and further recites “wherein each of R1, R2, R3 and R4 is an alkyl group selected from the group consisting of C2-C40 straight-chain alkyl, C3-C40 branched alkyl, C3-C40 cyclic alkyl, and  C2-C40 alkyl aryl group and J is hydrogen or an alkyl group”. But claim 1 recites that for the above recited compound, each of R1, R2, R3 and R4 is n-hexyl and J is hydrogen. Thus claim 17 appears to improperly broaden claim 1 as the scope of claim 17 fails to include all the limitations of the claim upon which it depends.
Claims 18 and 20 depend from claim 17 and are also rejected by depending from claim 17.
Furthermore, claim 18 recites “wherein each of R1, R2, R3 and R4 is 4-(n-hexyl)phenyl or n-octyl” but for the compound 
    PNG
    media_image3.png
    98
    303
    media_image3.png
    Greyscale
 claim 1 states each of R1, R2, R3 and R4 is n-hexyl for this compound but claim 18 recites each of R1, R2, R3 and R4 is 4-(n-hexyl)phenyl or n-octyl. As such, the scope of claim 18 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al (Side-Chain Impact on Molecular Orientation of Organic Semiconductor Acceptors: High Performance Nonfullerene Polymer Solar Cells with Thick Active Layer over 400 nm).

	Regarding claim 1, Luo discloses a compound of Formula 1: 

    PNG
    media_image4.png
    59
    145
    media_image4.png
    Greyscale
 in Fig. 1(b) (compound IDTPC below)


    PNG
    media_image5.png
    168
    256
    media_image5.png
    Greyscale

wherein Ar1 is:

    PNG
    media_image6.png
    87
    151
    media_image6.png
    Greyscale

wherein each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl);
each of D1, D2, and D3 is independently -S-;
each of J and G for each occurrence is hydrogen;
wherein Ar2 is:

    PNG
    media_image7.png
    120
    115
    media_image7.png
    Greyscale

wherein A and B for each occurrence is independently one of: 

    PNG
    media_image8.png
    64
    118
    media_image8.png
    Greyscale
;
X and Y for each occurrence is hydrogen
Z for each occurrence is independently selected from the group consisting of -S-.

Regarding claims 2 and 3 Luo teaches the compound of claim 1 where X and Y are hydrogen and where each of D1, D2, and D3 is -S- and Z is -S- in compound IDTPC of Fig. 1(b).

Regarding claim 4 Luo teaches the compound of claim 3 in compound IDTPC of Fig. 1(b) wherein Ar1 is

    PNG
    media_image6.png
    87
    151
    media_image6.png
    Greyscale


Regarding claim 5 Luo teaches the compound of claim 4 in compound IDTPC of Fig. 1(b) wherein J and G area each hydrogen.

Regarding claim 6 Luo teaches the compound of claim 5 in compound IDTPC of Fig. 1(b) wherein A and B is independently one of: 

    PNG
    media_image8.png
    64
    118
    media_image8.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image9.png
    38
    30
    media_image9.png
    Greyscale
.

Regarding claim 7 Luo teaches the compound of claim 6 in compound IDTPC of Fig. 1(b) wherein each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claims 8-11 Luo teaches the compound of claim 1 in compound IDTPC of Fig. 1(b) wherein A and B is independently one of: 

    PNG
    media_image8.png
    64
    118
    media_image8.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image9.png
    38
    30
    media_image9.png
    Greyscale
, where A is 
    PNG
    media_image9.png
    38
    30
    media_image9.png
    Greyscale
 and B is 
    PNG
    media_image10.png
    44
    75
    media_image10.png
    Greyscale
 and each of D1, D2, and D3 is -S-, J and G area each hydrogen, and each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claims 12-13 Luo teaches the compound of claim 10 in compound IDTPC of Fig. 1(b) wherein Ar1 is: 

    PNG
    media_image6.png
    87
    151
    media_image6.png
    Greyscale

and J is hydrogen, and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).


Regarding claim 14 Luo teaches the compound of claim 1 in compound IDTPC of Fig. 1(b) wherein Ar2 is:
. 
    PNG
    media_image11.png
    107
    117
    media_image11.png
    Greyscale


Regarding claims 15-16 Luo teaches the compound of claim 14 in compound IDTPC of Fig. 1(b) wherein Ar1 is:

    PNG
    media_image6.png
    87
    151
    media_image6.png
    Greyscale
 where G is hydrogen, J is hydrogen and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claim 19 Luo teaches a photovoltaic device in the Abstract and in Table 2 comprising the compound of claim 1 (compound IDTPC of Fig. 1(b) combined with PTQ10 in a PV device).

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bin et al (Fine-Tuning of Molecular Packing and Energy Level through Methyl Substitution Enabling Excellent Small Molecule Acceptors for Nonfullerene Polymer Solar Cells with Efficiency up to 12.54%).

Regarding claim 1 Bin teaches a compound having the structure: 

    PNG
    media_image12.png
    228
    655
    media_image12.png
    Greyscale



in Fig 1(a) (compound MeIC) below:

    PNG
    media_image13.png
    223
    339
    media_image13.png
    Greyscale

Wherein J is hydrogen and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claim 19 Bin teaches a photovoltaic device in the Abstract and in Table 2 comprising the compound of claim 1 (compound MeIC of Fig. 1(a) combined with J71 in a PV device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (A Novel Thiophene-Fused Ending Group Enabling an Excellent Small Molecule Acceptor for High-Performance Fullerene-Free Polymer Solar Cells with 11.8% Efficiency), and further in view of Luo et al (Side-Chain Impact on Molecular Orientation of Organic Semiconductor Acceptors: High Performance Nonfullerene Polymer Solar Cells with Thick Active Layer over 400 nm).

Regarding claim 1, Xie discloses a compound of Formula 1: 

    PNG
    media_image4.png
    59
    145
    media_image4.png
    Greyscale
 in Fig. 1(a) (compound ITCPTC below)


    PNG
    media_image14.png
    141
    205
    media_image14.png
    Greyscale

wherein Ar1 is: 

    PNG
    media_image15.png
    107
    187
    media_image15.png
    Greyscale
;
wherein each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl);
each of D1, D2, and D3 is independently -S-;
each of J and G for each occurrence is hydrogen;
wherein Ar2 is:

    PNG
    media_image7.png
    120
    115
    media_image7.png
    Greyscale

wherein A and B for each occurrence is independently one of: 

    PNG
    media_image8.png
    64
    118
    media_image8.png
    Greyscale
;
X and Y for each occurrence is hydrogen
Z for each occurrence is independently selected from the group consisting of -S-.
Xie does not explicitly disclose the proviso that if the compound is:

    PNG
    media_image16.png
    92
    313
    media_image16.png
    Greyscale
then each of R1, R2, R3 and R4 is n-hexyl.

Luo teaches an indacenodithiophene (IDT)-core based small molecule acceptor compound for polymer solar cells of a indacenodithieno[3,2-b]-thiophene where the 4-(n-hexyl)phenyl side groups at the R1, R2, R3 and R4 positions are replaced with n-hexyl in Fig. 1(b):
 
    PNG
    media_image17.png
    176
    518
    media_image17.png
    Greyscale

Luo teaches this n-hexyl substitution compared to 4-hexylphenyl produced an IDT acceptor with higher electron mobility, more ordered face-on molecular packing to have a higher crystallinity and a lower bandgap with redshifted absorption resulting in higher short circuit current density and improved photovoltaic conversion efficiency (Lou, see “Abstract”, Tables 1 and 2 and see paragraph bridging between pages 5 and 6).
Luo and Xie are combinable as they are both concerned with the field of nonfullerene small molecule acceptors for polymer solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ITCPTC compound of Xie in view of Luo to replace the 4-hexylphenyl side groups at the R1, R2, R3 and R4 locations of Xie with n-hexyl groups as taught by Luo (see Fig. 1(b) of Luo above) as Luo teaches this substitution produced a compound with higher electron mobility, more ordered face-on molecular packing to have a higher crystallinity and a lower bandgap with redshifted absorption resulting in higher short circuit current density and improved photovoltaic conversion efficiency (Lou, see “Abstract”, Tables 1 and 2 and see paragraph bridging between pages 5 and 6) and one having ordinary skill in the art at the time of the invention would have expected to see similar improvement with such a substitution in the compound of Xie.

Regarding claims 2 and 3 modified Xie teaches the compound of claim 1 where X and Y are hydrogen and where each of D1, D2, and D3 is -S- and Z is -S- in Fig. 1(a).

Regarding claim 4 modified Xie teaches the compound of claim 3 and teaches in  Fig. 1(a) wherein Ar1 is

    PNG
    media_image15.png
    107
    187
    media_image15.png
    Greyscale


Regarding claim 5 modified Xie teaches the compound of claim 4 and teaches in Fig. 1(a) wherein J and G area each hydrogen.

Regarding claim 6 modified Xie teaches the compound of claim 5 and teaches in Fig. 1(a) wherein A and B is independently one of: 

    PNG
    media_image8.png
    64
    118
    media_image8.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image9.png
    38
    30
    media_image9.png
    Greyscale
.

Regarding claim 7 modified Xie teaches the compound of claim 6 and Luo further teaches in Fig. 1(b) wherein each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claims 8-11 modified Xie teaches the compound of claim 1 in Fig. 1(a) of Xie wherein A and B is independently one of: 

    PNG
    media_image8.png
    64
    118
    media_image8.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image9.png
    38
    30
    media_image9.png
    Greyscale
, where A is 
    PNG
    media_image9.png
    38
    30
    media_image9.png
    Greyscale
 and B is 
    PNG
    media_image10.png
    44
    75
    media_image10.png
    Greyscale
 and each of D1, D2, and D3 is -S-, J and G area each hydrogen, and Luo teaches in Fig. 1(b) where each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claims 12-13 modified Xie teaches the compound of claim 10 and teaches in Fig. 1(a) wherein Ar1 is: 

    PNG
    media_image15.png
    107
    187
    media_image15.png
    Greyscale

and J is hydrogen, and Luo teaches in Fig. 1(b) each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claim 14 modified Xie teaches the compound of claim 1 and Xie teaches in Fig. 1(a) wherein Ar2 is:
. 
    PNG
    media_image11.png
    107
    117
    media_image11.png
    Greyscale


Regarding claims 15-16 modified Xie teaches the compound of claim 14 and Xie teaches in Fig. 1(a) wherein Ar1 is:

    PNG
    media_image15.png
    107
    187
    media_image15.png
    Greyscale
 where G is hydrogen, J is hydrogen and Luo teaches in Fig. 1(b) where each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claim 17 modified Xie teaches the compound of claim 1 and Xie teaches in Fig. 1(a) wherein the compound is:

    PNG
    media_image18.png
    90
    291
    media_image18.png
    Greyscale

where J is hydrogen and Luo teaches in Fig. 1(b) where each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 straight-chain alkyl (n-hexyl).

Regarding claim 18 modified Xie teaches the compound of claim 17 and Xie teaches where each of R1, R2, R3 and R4 is 4-(n-hexyl)phenyl and J is hydrogen in Fig. 1(a).

Regarding claims 19-20 modified Xie teaches a photovoltaic device in the Abstract and in Table 2 comprising the compound of claim 1 or claim 18.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A new small molecule acceptor based on indaceno[2,1-b:6,5-b’]dithiophene and thiophene-fused ending group for fullerene-free organic solar cells teaches compound IDTCN in Fig. 1a.
Reduced Energy Loss Enabled by a Chlorinated Thiophene Fused Ending-Group Small Molecular Acceptor for Efficient Nonfullerene Organic Solar Cells with 13.6% Efficiency teaches compound ITC-2Cl in Fig. 2a.
Systematic investigation of methyl substitution effect on physicochemical properties and photovoltaic performance in nonfullerene small-molecule electron acceptors teaches compounds IDTPC, IDTPC-Me, and IDTPC-DMe in Fig. 1a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726